Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 1 of 9 Pageid#: 1




                                                                8/23/2021




                                                                  6:21CV00045
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 2 of 9 Pageid#: 2
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 3 of 9 Pageid#: 3
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 4 of 9 Pageid#: 4
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 5 of 9 Pageid#: 5
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 6 of 9 Pageid#: 6
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 7 of 9 Pageid#: 7
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 8 of 9 Pageid#: 8
Case 6:21-cv-00045-NKM Document 1 Filed 08/23/21 Page 9 of 9 Pageid#: 9
